Citation Nr: 1747536	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969, with service in Vietnam. He is a recipient of the Purple Heart Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). This claim was previously remanded in January 2016 by a different Veterans Law Judge; it has since been reassigned to the undersigned.

In May 2013 correspondence, the Veteran's attorney withdrew a request for a Board videoconference hearing pertaining to this matter. Accordingly, the Board considers such request withdrawn.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

In January 2016, the Veteran's claim for TDIU was remanded by the Board as inextricably intertwined with his claims of entitlement to an earlier effective date and increased initial rating for PTSD (which were simultaneously remanded for a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999)). His PTSD claims have since been properly appealed to the Board pursuant to a July 2017 substantive appeal; a Board hearing for those matters was requested. 

At this time, the Board is unable to merge the Veteran's PTSD claims with the TDIU claim due to his unfulfilled hearing request for the PTSD claims. As a result, adjudication of the current matter must unfortunately be deferred until after his Board hearing and remanded again as inextricably intertwined with the PTSD claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should return the Veteran's claim of entitlement to TDIU to the Board for adjudication after his Board hearing for his claims of entitlement to an earlier effective date and an increased initial rating for PTSD. If the Veteran has withdrawn his request for a Board hearing relating to PTSD, the Veteran's TDIU claim should be returned to the Board as soon as possible.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim. 38 C.F.R. § 20.1100(b) (2016).

